Notice of Allowability
This action is responsive to Applicant’s Amendments filed August 27, 2021.  
After a thorough search and examination of the present application, and in light the amendments submitted August 27, 2021, claims 1-20 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
-Based on the Applicant’s Amendments, filed August 27, 2021, that further narrowed and clarified the subject matter in each of the independent claims.  
-A through search for the prior arts on EAST database and on domains (NPL-ACM, Google, NPL-IEEE) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the following newly amended claimed subject matter:

create within the computer processing system a new application layer haying file system objects and registry objects associated therewith, with a portion of the file system objects and registry objects being specific to the first computing environment,
scrub the new application layer in response in response to a recipe associated with the new application layer, with the recipe having a machine readable format specifying scrubbing functions to be performed to remove the file system objects and registry objects specific to the first computing environment so as to create a generic application layer, and
create within the computer processing system a single composited layered image by merging the generic application layer with at least one other application layer having file system objects and registry objects associated therewith.


Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166